DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendment has been considered and entered for the record.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sensing unit in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Hasegawa et al. (US 2005/0105172 A1 – ‘172).
‘172 discloses a microscope system (Abstract) that includes the following limitations for claims 15 and 16: 
“A cell culture system”: The system of ‘172 is being interpreted as a cell culture system ([0009]) since the housing contains culture vessels.  
“a culture vessel housing chamber configured to provide a culture environment for housing a cell culture vessel having a culture solution containing cells to be cultured placed therein”: ‘172 discloses an apparatus body (body 1101; Fig. 1; [0033]) that provides a culture environment ([0035]) for culture vessels within the chamber (culture case 1103).  The culture container contains a culture solution with cells.  
“a sensing unit configured to measure a state of the culture environment and configured to transmit a measurement result of the culture environment to an outside of the culture vessel housing chamber”: ‘172 discloses a sensor (sensor 1141; Fig. 1; [0036]) that is the 
“a control device configured to receive the measurement result and configured to perform an evaluation of the culture environment based on an amount of change in the measurement result in a unit time.”: ‘172 discloses a controller (controller 1138; Fig. 1; [0036]) that is connected to the sensors and performs various kinds of control, i.e. performs an evaluation, based on the data received from the sensors ([0036]) where this is done to keep the cells alive for a long period of time, i.e. a unit time.  It should be further noted that ‘172 performs a time-lapse observation of the cells which reads on the measurement result in a unit time ([0083]).  
It should be noted that claims 15 and 16 cover similar subject matter.  
Regarding the newly added limitation of “wherein the amount of change in the measurement result and the unit time are defined by a user, and wherein the control device is configured to determine a type of abnormality based on the amount of change in the measurement result in the unit time”, these steps are taught by ‘172 since the controller includes instructions for operating the sensors and valves ([0039]; [0036]; [0100]) and determines the abnormality or the level of the parameter.  It should be noted that all controllers have parameters determined by a user.  
Therefore, ‘172 meets the limitations of claims 15 and 16.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-3, 5-8, 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2005/0105172 A1 – ‘172) in view of Meurville et al. (US 2013/0316442  A1 – hereafter ‘442) and in further view of Thompson et al. (US 6,673,008 B1 – hereafter ‘008).
‘172 discloses a microscope system (Abstract) that includes the following limitations for claims 1 and 14: 
“A cell culture system”: The system of ‘172 is being interpreted as a cell culture system ([0009]) since the housing contains culture vessels.  
“a culture vessel housing chamber configured to provide a culture environment for housing a cell culture vessel having a culture solution containing cells to be cultured placed therein”: ‘172 discloses an apparatus body (body 1101; Fig. 1; [0033]) that provides a culture environment ([0035]) for culture vessels within the chamber (culture case 1103).  The culture container contains a culture solution with cells.  
“a sensing unit configured to measure a state of the culture environment and configured to transmit a measurement result of the culture environment to an outside of the culture vessel housing chamber”: ‘172 discloses a sensor (sensor 1141; Fig. 1; [0036]) that is the art equivalent structure to the sensing unit of the instant application in that it can 
“a control device configured to receive the measurement result and configured to perform an evaluation of the culture environment based on the measurement result.”: ‘172 discloses a controller (controller 1138; Fig. 1; [0036]) that is connected to the sensors and performs various kinds of control, i.e. performs an evaluation, based on the data received from the sensors ([0036]).  
It should be noted that claims 1 and 14 cover similar subject matter.  
For claims 1 and 14, ‘172 does not explicitly disclose an alarm or notification regarding a change to the culture environment. However, such alarms and notifications are known within the art and would have been obvious to one of ordinary skill in the art at the time of filing barring evidence to the contrary.  
‘442 discloses a cell culture monitoring system (Abstract) that for claims 1 and 14 includes an alarm mechanism that provides an alarm when the measured characteristics are outside of a selected range ([0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the conventional and well-known alarm of ‘442 within ‘172 in order to notify an operator of a change to the culture system ([0066]).  
Modified ‘442 differs from the instant claim regarding the use of multiple alarms.  
‘008 (Thompson) discloses a device that mimics he physiology of the internal fallopian tube (col. 5 lines 3-5) that for claim 1 includes using multiple alarms (alarm 191; Fig. 11; col.24 lines 53-58) that such that each alarm is configured to indicate a different problem or condition 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the use of multiple alarms to indicate different conditions as taught by ‘008 within modified ‘442 in order to signal to the user that there is a problem with the system.  The suggestion for doing so at the time would have been in order to have an alarm to indicate that conditions are outside preferred or optimal development conditions and that various alarm levels can be set for the variables and conditions to be monitored (col. 14 lines 44-47).  
For claim 2, the controller of ‘172 performs this evaluation over a period of time since the system attempts to maintain constant conditions necessary for living cells ([0036]). 
For claim 3, ‘172 does not explicitly disclose an alarm or notification regarding a change to the culture environment. However, such alarms and notifications are known within the art and would have been obvious to one of ordinary skill in the art at the time of filing barring evidence to the contrary.  
‘442 discloses a cell culture monitoring system (Abstract) that for claim 3 includes an alarm mechanism that provides an alarm when the measured characteristics are outside of a selected range ([0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art to employ the conventional and well-known alarm of ‘442 within ‘172 in order to notify an operator of a change to the culture system ([0066]).  
For claim 5, the sensor of ‘172 measures the carbon dioxide concentration ([0036]; [0035]) and the controller monitors and detects these changes.  
For claim 6, ‘172 discloses another sensor that can measure pH ([0100]).  
For claim 7, ‘172 discloses that he controller adjusts the temperature and humidity of the chamber in response to the opening or closing of a door ([0100]; [0101]). 
For claim 8, the controller of ‘172 detects a change due to a change in the concentration of carbon dioxide in the chamber ([0035]; [0036]). 
For claims 10 and 11, the controller performs and evaluation based on a change of the temperature, humidity and pH ([0036]; [0037]; [0100]; [0101]).  
For claim 14, the controller of ‘172 would inherently have a program that allows the program to receive signals from the sensors and to perform and evaluation of how to adjust the parameter measured by the sensor ([0036]).  



Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2005/0105172 A1 – ‘172) in views of Meurville et al. (US 2013/0316442  A1 – hereafter ‘442) and Thompson et al. (US 6,673,008 B1 – hereafter ‘008) and in further view of Joseph et al. (US 2010/0009335 A1 – hereafter ‘335).
For claims 9 and 12, ‘172 discloses measuring the cells by measuring the reflected light and scatter light emitted from the cultured cells ([0127).  This would be sent to the controller, 
‘335 discloses culture plates (Abstract) that for claims 9 and 12 includes measuring the turbidity of the cells within the containers ([0098]).  This method is particularly appropriate for measuring cells in suspension ([0098]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the turbidity measurements of ‘335 within modified ‘172 in order to optically inspect the cell suspension.  The suggestion for doing so at the time would have been in order to determine the cell concentration within the well of the culture device ([0098]). 


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Hasegawa et al. (US 2005/0105172 A1 – ‘172) in views of Meurville et al. (US 2013/0316442  A1 – hereafter ‘442) and Thompson et al. (US 6,673,008 B1 – hereafter ‘008) and in further view of Cannon et al. (US 2002/0055166  A1 – hereafter ‘166).
Modified ‘172 does not explicitly disclose that the controller is configured to receive an input from an operator and evaluate the data point with the measured data.  However, this is a common program within the art and would have been obvious to one of ordinary skill in the art at the time of filing barring evidence to the contrary. 
‘166 discloses a bioculture system (Abstract) that for claim 13 includes inputting a value for the pH by an operator and the computer will adjust the pH if the pH level is below the set point ([0083]).  
Therefore, it would have been obvious to one of ordinary skill in the art to employ the computer and set-point of ‘166 within modified ‘172 in order to obtain the predictable result of maintaining the pH at a desired level.  


Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
Applicant’s argument on page 7, first paragraph that Hasegawa a) is limited on maintaining a constant environment, b) does not evaluate the amount of change based on a result defined by a user and c) does not do this over a unit time.  
Regarding point a), the claim does not preclude maintaining a constant environment.  For point b), the controller of Hasegawa maintains the conditions within the incubator at predetermined level ([0157]) based on instructions within the controller which is entered by a user.  For point c), the unit time is not limited by a specific definition within the specification and therefore, the constant monitoring of Hasegawa reads on this limitation.  
Applicant’s arguments in the second paragraph on page 7 reiterates many of the same arguments, but it should be noted that the unit time is not limited to any specific time interval so a long period of time would read on the claimed unit time.  
Regarding applicant’s argument on the top of page 8 regarding the type of abnormality, Hasegawa discloses responding to and adjusting for a change in a parameter such as carbon dioxide level which reads on a type of abnormality.  
Applicant’s arguments in the second paragraph on page 8 reiterates the above remarks which have been addressed.  
Regarding applicant’s argument on the second paragraph on page 9 regarding the type of abnormality, Hasegawa discloses responding to and adjusting for a change in a parameter such as carbon dioxide level which reads on a type of abnormality.  

 Regarding applicant’s argument in the fourth paragraph on page 9, it should be noted that the combined teachings of Hasegawa, Meurville and Thompson disclose a controller that receives a signal, evaluates the signal and determines the type of abnormality.  
The first paragraph on page 10 reiterates the above remarks regarding claim 15 which has already been addressed.  
The third paragraph on page 10 reiterates the above remarks which have already been addressed.  
Therefore, the claims stand rejected. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799